Citation Nr: 1507863	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-27 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right wrist/hand disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right shoulder disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

7.  Entitlement to a rating higher than 10 percent for a right knee disability.

8.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1978, with additional service in the Reserves, including one verified period of active duty for training (ACDUTRA) from February 26th to March 12th, 1983, with additional unverified periods of active and inactive duty for training (ACDUTRA and INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The issue of whether there was clear and unmistakable error (CUE) in the January 1985 RO decision that did not award a separate rating for locking and subluxation of the right knee was raised in an October 2010 statement.  The issue of whether there was CUE in the December 2006 rating decision that did not service connect a lumbar spine disability was raised in a December 2014 statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for disabilities of the right shoulder, left knee, and low back, and for residuals of a traumatic brain injury, and whether he is entitled to a TDIU, are REMANDED to the AOJ for additional development.


FINDINGS OF FACT

1.  In unappealed March 1980 and December 2006 decisions, the RO denied the Veteran's claims to service connect right hand and wrist, right shoulder, left knee, and low back disabilities.  The evidence associated with the claims folder since these decisions relates to unestablished facts necessary to substantiate the Veteran's claim.

2.  The preponderance of the evidence weighs against a relationship between his right hand and wrist diagnosis and his military service.

3.  In resolving all doubt in the Veteran's favor, his PTSD is related to an incident in service.

4.  The Veteran's right knee disability manifests with pain and limited motion, with additional functional loss commensurate with a 10 percent rating prior to August 2014, when his symptoms were shown to have increased to a level commensurate with a 30 percent rating.  His recurrent subluxation and lateral instability is severe.


CONCLUSIONS OF LAW

1.  The March 1980 and December 2006 rating decisions denying service connection for right wrist and hand disability, right shoulder disability, left knee, and low back disabilities are final.  New and material evidence has been since been received and these claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2014).

2.  The criteria for service connection for a right hand and wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).

5.  The criteria for a 30 percent rating under DC 5260 are met, starting from August 2014.  The criteria for a separate 30 percent rating under DC 5257 are met starting from March 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5257 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Reopening claims

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran's claim to service connect a right wrist and hand disability, a right shoulder disability, and a left knee disability was denied in a March 1980 rating decision because the evidence did not support that he had current disabilities of those joints at that time.  He did not appeal that decision.  

Since then, evidence has been received that he has a current diagnosis of a symptomatic healed fracture of the fifth metacarpal of the right hand.  He has also alleged that he fractured his right fifth knuckle and right ulnar during service in 1976.  Finally, he alleges that his right hand and wrist are related to his service-connected right knee, in that his right knee caused him to fall in 2004 and injure his hand.  As this evidence raises the possibility of substantiating the claim, the claim is reopened.

The record also shows he has been diagnosed with capsulitis of the right shoulder due to a fall, which he alleges was caused by his right knee disability.  This evidence raises the possibility of substantiating the claim, and the claim is reopened.

In regard to his left knee, VA examinations conducted since the March 1980 denial have identified pathology in the left knee-specifically, crepitus-but no diagnosis has been made.  He also alleges that his right knee has caused him to put more stress onto the left knee, and that any left knee disability is secondary to his right knee.  This evidence raises the possibility of substantiating the claim, which is reopened.

The Board notes that relevant service records were associated with the claims file after this March 1980 decision, in July 1983, but that they were from his period of service in the Reserves, dated after March 1980, and therefore could not have been obtained at the time of the initial denial.  38 C.F.R. § 3.156(c)(2) (2014).

His claim to service connect a low back disability was denied in December 2006 because the evidence did not show that his degenerative disc disease and degenerative joint disorder were related to service.  Since then, the Veteran has provided a more detailed account of his in-service injury.  This evidence raises the possibility of substantiating the claim, which is reopened.

The Board notes that additional service department records were received by the RO in April 2014, but these records are not relevant to his low back claim.  They consist of personnel records that do not mention his lumbar spine.  Therefore, the provisions of 38 C.F.R. § 3.156(c)(1) do not apply to this claim.

Service connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).  

Right hand and wrist

The Veteran alleges he fractured his hand while in service, and that he has had problems in his hand and wrist since that time.  He also alleges that he fell in 2004 due to his service-connected right knee and broke his right hand.  

His STRs confirm traumatic injury in April 1977, when a wall locker fell on his hand and wrist.  He was initially diagnosed with wrist sprain.  His hand and forearm continued to be painful and numb until June 1977.  X-rays were negative and he was diagnosed with tendonitis.  In June 1977, he had full range of motion of the hand.  The physician doubted he had nerve compression, and opined if his numbness persisted, he should be evaluated for guyon.  The only other record is dated in an October during his service (the year is unclear), documenting complaints of hand pain after playing football.  He had decreased range of motion due to edema.  X-rays were reportedly normal, and the impression was a soft tissue injury.  His February 1978 separation examination showed normal hands and wrists.

In November 1978, the Veteran submitted a statement alleging an injury to two fingers on the right hand during service.  He did not specify which two, or how they were injured.

At the January 1980 VA examination, he reported having punched a brick wall in February 1977.  X-rays taken for the examination were normal.  No diagnosis was made.

At the April 2010 VA examination, the Veteran reported falling in a parking lot in 2004.  He said he fractured his knuckles and little finger, and that his pinky finger would no longer straighten.  X-rays showed normal hands with an old fracture deformity of the fifth metacarpal on the right hand.  The examiner opined that the Veteran's right knee did not likely cause him to fall, as he is diagnosed with chondromalacia patella, which is not characterized by knee collapse or instability.  The Board finds this opinion inadequate because the record shows the Veteran has these symptoms.  Indeed, they were noted during that examination.  She did not opine on whether the findings on the X-ray were likely caused by a fall.

At the January 2013 VA examination, he reported a history of multiple casts on the right wrist, and that he "busted a knuckle" in the 1980's.  He said that he fractured his right fifth metacarpal and right ulnar in 1976 while working in the supply room.  He reported that he has had spontaneous fractures at this same spot over the years when carrying heavy loads.  After review of the claims file, the examiner opined that it is less likely that the fracture deformity is related to service, explaining that the STRs showed mild injuries without residuals, with negative X-rays.  He separated with no complaints and a normal examination.  The examiner did not find evidence of a fall in 2004, but the record shows a fall in 2005, which did not mention an injury to the hand.  He said that a bone scan in February 2009 did not show a fracture; therefore it could not have been incurred prior to that test.  Rather, he indicated that a fracture was not noted until 2010.  Further, he opined that the injury was not consistent with a fall, but most consistent with a closed hand punching injury.  He also noted that the bone scan in 2009 did not show a wrist fracture or injury, and that X-rays have been silent for any pathology.  The Board finds this opinion to be probative evidence against service connection.

The Board does not find his allegations regarding in-service injuries probative.  In 1978, he said he injured two fingers without providing further detail; in 1980, he said he punched a brick wall in February 1977; and, in 2013, he said he fractured his fifth right metacarpal and right ulnar while working in the supply room in 1976.  He is considered competent to report his own personal history, but his statements are inconsistent with one another, reducing their credibility.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

Further, there is no record of a fracture during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (when considering non-medical related lay testimony from a non-combat veteran regarding an event during service, it is permissible to weigh the lack of documentation against the statements).  The Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs. Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Before doing so, two findings must be made: that the STRs appear to be complete, at least in relevant part; and, the injury, disease, or related symptom ordinarily would have been recorded had they occurred.  See Kahana, 24 Vet. App. 428, 440 (2011).

Here, the records appear to be complete.  He has not alleged and there is no suggestion that they are not.  He alleged having a fracture in 1976 and punching a wall in 1977.  The records contain X-rays that are negative for fractures.  He was found to have sprained his wrist when a locker fell on it, and to have sustained a soft tissue injury from playing football.  If a fracture had occurred, then it would have been recorded, but the x-ray was negative, which reduces the credibility of these statements.  Instead, his 1978 separation examination indicates a normal clinical evaluation of the upper extremities.  In addition, there is a May 1982 Report of Medical Examination that notes issues with the Veteran's right knee, but nothing regarding his hand or wrist.  These medical records were created with information as provided by the Veteran, and was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to statement of diagnosis or treatment and are therefore of increased probative value, reflecting the Veteran's then state of physical fitness.  Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Moreover, there is no affirmative report of hand or wrist issues from the Veteran on his separation Report of Medical History in 1978 or a Report of Medical History in May 1982.  The Veteran affirmatively reported pain in joints from falling down stairs, passing out and hitting his head, a torn ligament in his right leg and something related to his foot in 1978.  In 1982, he affirmatively reported knee issues and back pain.  It is reasonable to assume that the Veteran would have reported a fracture or specific problems with his wrist or hand if they were occurring at these times, as he specifically affirmatively noted these other issues.  Therefore, the Board places more weight on his medical records from service than on his statements made after the fact, in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility).

The Board does not find his statement that he fell and fractured his hand in service to be probative.  He has not been shown to have to training or expertise to identify the type of injury that caused the fracture deformity to the right fifth metacarpal.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  The Board acknowledges that he likely did fall at some time and experience significant pain in the hand, especially if it was used to break his fall.  However, the VA examiner opined that any fracture injury likely occurred from a close-fisted punch that occurred after the 2009 bone scan, as the injury was not detected at that time.  Jandreau, supra.  Moreover, the examiner indicated that the "[m]echanism of injury is not consistent with [a] fall injury." Id.  

Accordingly, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  This claim must therefore be denied.  

PTSD

Along with the requirements listed above, service connection for PTSD requires that the condition be diagnosed in accordance with the DSM-V. 38 C.F.R. § 4.125 (2014).  The DSM provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The Veteran alleges that he was subject to a "blanket party" wherein he was covered with a blanket and severely beaten.  He thinks this had something to do with his wife having an affair with his commanding officer.  He indicates that he did not complain about this attack, but that he received an Article 15 the next day because he overslept and failed to report.

In claims for service connection of PTSD based on physical assault, an opinion by a medical professional based on a post-service examination can be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(5) (2014).  Here, his VA treatment records show the Veteran has been diagnosed with PTSD due to the blanket party.  The June 2014 VA examiner opined that the Veteran's stressor met the requirements for PTSD, but that his records and statements were too inconsistent to determine whether the blanket party occurred.  He said the Veteran reported to him that it occurred sometime in 1976, but that his personnel records showed a decline in performance and an Article 15 in 1978, which did not make sense for an assault that was two years prior.  He indicated there were not any markers closer in time to the alleged assault.    

The Board notes that the Veteran did report 1976 as the year of the assault, but he also reported he was unsure of the year.  He remembered that he was subject to an Article 15 following the assault.  His records show his Article 15 occurred in January 1978.  Personnel evaluations during service show a steep decline in performance for the period from November 1977 to March 1978.  Given this evidence, along with the examiner's comments that this evidence constituted a "marker" for whether an assault occurred, his treatment provider's diagnosis based on this assault, and his report that the assault occurred just before his Article 15, the Board finds that all doubt should be resolved in the his favor.  Accordingly, service connection for PTSD is granted.

Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Generally, the effective date of an evaluation and award of compensation or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  In claims for increased disability compensation, the effective date is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2014).  Accordingly, the Board will review the evidence starting from March 2008, one year prior to the date of receipt of his claim for an increased rating.

The Veteran's right knee is currently rated as 10 percent disabling under DC 5260, which pertains to limited flexion.  38 C.F.R. § 4.71a (2014).  Under this code, a 10 percent rating is warranted when flexion is limited to 45 degrees; a 20 percent rating is warranted when limited to 30 degrees; and, a 30 percent rating is warranted when limited to 15 degrees.  Id.

When evaluating disabilities causing limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Based on the evidence of record, the Board finds that an increased rating to 30 percent is warranted under DC 5260, starting from August 2014, when he was found to have extensive functional loss and was unable to perform repeated flexion testing due to pain.  Prior to that, the evidence does not show an increase to be warranted.  His worst flexion measurement prior to the August 2014 VA examination was to 120 degrees, which well-exceeds the criteria for even a noncompensable rating.  Even when taking into account the functional loss noted at earlier examinations, the evidence does not show that his range of motion was ever reduced to 30 degrees or less, which is what is required for the next higher rating.  Accordingly, a staged rating is appropriate in regard to his limited motion, which underwent a significant increase in symptoms during the pendency of this claim.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The evidence does not support a separate rating for limited extension.  38 C.F.R. § 4.71a, DC 5261 (2014).  Under DC 5261, limited extension to 5 degrees warrants a 0 percent rating; to 10 degrees warrants a 10 percent rating; to 15 degrees warrants a 20 percent rating; to 20 degrees warrants a 30 percent rating; to 30 degrees warrants a 40 percent rating; and, to 45 degrees warrants a 50 percent rating.  Id.  The evidence shows that he has always been able to fully extend.  As above, his functional limitations have not been shown to reduce his extension to a compensable level. 

The evidence does support entitlement to a separate rating under DC 5257, which pertained to other impairments of the knee causing recurrent subluxation or lateral instability.  Under DC 5257, a 10 percent rating is warranted for slight disability; a 20 percent rating is warranted for moderate disability; and, a 30 percent rating is warranted for severe disability.  38 C.F.R. § 4.71a, DC 5257 (2014).  The record shows he has been using an assistive device because his leg gives out since 2004.  He did not complain of locking or subluxation at the July 2009 VA examination, but a January 2010 fall risk screen noted that he had and abnormal "stand up and walk" screen, and had been using an assistive device due to his right leg.  No objective evidence of instability or subluxation have been identified, but the August 2014 VA examiner indicated that his functional loss includes instability of station.  Accordingly, in giving the Veteran the benefit of the doubt, the Board finds he is entitled to a 30 percent rating under DC 5257, for the entire period under consideration.  

The Board does not find a rating under DC 5258, which pertains to symptomatic semilunar cartilage, with episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a (2014).  The Veteran has complained of pain throughout the pendency of the claim, and effusion was noted on X-ray in July 2009.  There is no evidence of locking during the relevant time period, however.  Further, he is already being compensated for painful motion via DC 5260.  His range of motion testing has always exceeded the even the level for a noncompensable rating, but he has been assigned a compensable rating due to painful motion, as well as functional loss, which includes pain and painful motion.  See 38 C.F.R. §§ 4.40, 4.59 (2014).  To award a separate rating compensating him for pain under these circumstances would result in impermissible pyramiding.  38 C.F.R. § 4.14 (2014).

The evidence does not show ankylosis, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5262, and 5263 are not applicable. 

Extraschedular Consideration

The Board considered whether these claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  He complains of pain in his knee, and also of limited motion, swelling, and functional impairment.  He is unable to sit, stand, and walk for prolonged periods of time, and has difficulty with stairs.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
  
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's knee disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The claims for service connection for a right wrist and hand, a right shoulder, a left knee, and a low back disability, are reopened.

The claim of entitlement to service connection for a right wrist and hand condition is denied.

Service connection for PTSD is granted.

The claim for an increased rating for limited flexion of the right knee prior to August 2014 is denied.

A 30 percent rating for limited flexion of the right knee is granted starting from August 2014.

A separate 30 percent rating for recurrent subluxation or lateral instability is granted starting from March 2008.


REMAND

The remaining claims require additional development.

An additional attempt to verify periods of ACDUTRA and INACDUTRA should be conducted.

The Veteran shall be provided with VA examinations for medical opinions on whether his claimed disabilities can be attributed to his service.  Updated VA and private treatment records should be also be obtained.

The Veteran should be asked to complete an application for a TDIU, and a social and industrial survey shall be completed for an opinion on unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his right shoulder, left knee, low back, and traumatic brain injury, and make arrangements to obtain all records not already associated with the claims file, to include a complete set of updated VA treatment records dated since November 2014.

2.  Contemporaneously, ask the Veteran to complete and return an Application for Increased Compensation due to Individual Unemployability.  Forward to him the appropriate notice advising him of the evidence needed to substantiate his claim.

3.  Make an attempt to verify periods of ACDUTRA and INACDUTRA.

4.  Following receipt of records, schedule the Veteran for an appropriate examination for a medical opinion on whether it is as likely as not (50 percent or greater probability) that any right shoulder, left knee, or low back disability is related to service.  The examiner is asked to review the claims file prior to the examination and to support all opinions with explanatory rationale, that is, with citations to evidence in the record or medically accepted knowledge.

a. In regard to the shoulder, the April 2010 VA examination report noted a diagnosis of capsulitis of the shoulder from a fall, but the examiner ultimately opined the Veteran had a normal shoulder.  Upon re-examination, the examiner is asked whether the Veteran has or has had capsulitis or any other diagnosis of the right shoulder currently or at any time during the appeal period, and if so, whether it is as likely as not (50 percent or greater probability) attributable to falls caused by instability of the right knee.  

The examiner is also asked to form an opinion on whether it is as likely as not (50 percent or greater probability) any right shoulder disability is attributable to in-service injuries.   

b.  In regard to the left knee, the April 2010 VA examination report noted pathology, including crepitus, but ultimately made no diagnosis.  The examiner is asked to provide an opinion on what is causing his symptoms, and whether it is as likely as not (50 percent or greater probability) related to service.  His STRs show that his left knee was swollen and painful after falling down three flights of stairs in January 1978, and that he had symptoms from a pulled ligament in April 1976, and knee pain from his Achilles tendon in July 1976 (which was diagnosed as a strain), but that he separated from service with a normal left knee.  He alleges having surgery on his left knee during service.  In June 1981, he complained of left knee pain after tripping and falling while running.  He also alleges that his right knee disability has caused him to put stress on his left knee.  

The examiner is asked whether it is as likely as not (50 percent or greater probability) that the right knee has caused or aggravated (that is, caused a permanent increase in severity that was beyond the normal course of the disease) any left knee symptomatology. 

c.  In regard to the low back, the January 2013 VA examiner opined that the Veteran entered service with a significant injury to the spine, and that it was not aggravated.  The evidence shows the Veteran reported that he injured his spine in 1972 and wore a brace, but there is no record of this injury, and it is not noted on his entrance examination.  Therefore, the examiner is asked to revisit this opinion, and to provide an opinion whether it is clear and unmistakable, or undebatable, that the Veteran entered service with a pre-existing disability of the lumbar spine.  If the examiner makes such a finding, he is asked to point to the evidence in the file that led to this conclusion.  If a lumbar disability pre-existed, then the examiner is asked to provide an opinion on whether it is also clear and unmistakable that the lumbar spine disability was not aggravated (that is, did not undergo a permanent increase in severity ) during service.

If unable to find clear and unmistakable evidence supporting a pre-existing condition that was not aggravated during service, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any current low back disability is attributable to, had its onset during or was aggravated in any way by service.  His records show that he was diagnosed with lumbar strain after an injury involving lifting a 400 lb. field stove, and that he had a backache after lifting heavy mail bags.  His Report of Medical History at separation in 1978 noted he was undergoing back treatment (physical therapy) at that time.  The January 1980 VA examination found him to have the residuals of a lumbar sprain, and questionable arthralgia. 

The examiner is also asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's right knee disability has caused or aggravated (that is, caused a permanent increase in severity that was beyond the normal course of the disease) his low back.  He alleges that he has fallen a number of times, injuring his low back.

5.  Schedule the Veteran for an appropriate examination for a determination on whether it is as likely as not (50 percent or greater probability) that the Veteran has a traumatic brain injury that is a result of active duty service.  The examiner is asked to review the claims file prior to the examination, and to conduct all relevant diagnostic tests, as well as discuss all residuals of such an injury.  All opinions shall be supported with explanatory rationale, that is, with citation to evidence in the record or medically accepted knowledge.

The Veteran's STRs document that he blacked out and fell down three flights of stairs in January 1978.  He mentioned this on his report of medical history at separation.  He has also been found to have PTSD as a 

result of a severe assault he sustained, which involved losing consciousness.  The record does not clearly indicate the length of time he was unconscious.  An October 2014 VA treatment record notes an abnormal EEG but no acute cranial findings on MRI.

6.  After the above development has been completed, schedule the Veteran for a social and industrial survey for an opinion on his employability, and the effect of his service-connected disabilities on obtaining and maintaining employment.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


